OPINION OF THE COURT
ARTHUR J. FRANZA, Circuit Judge.
THIS CAUSE having come before this Court upon appeal by the State of Florida of the Trial Court’s granting of the Defendant’s Motion to Dismiss, and this Court, having reviewed the brief filed by Appellant, no brief having been filed by Appellee, and having entertained oral argument on December 4, 1987, and being fully advised in the premises thereof, it is hereby,
ORDERED AND ADJUDGED that the order of the trial court *131dismissing the above-referenced is REVERSED, and the cause REMANDED for further proceedings.
The State need not prove the Defendant received actual notice that his license was suspended by the Department of Highway Safety and Motor Vehicles, before the State could prove that the Defendant was driving on a suspended license. F.S. 322.34; F. S. 322.251.
Furthermore, there were material facts alleged in the Defendant’s Sworn Motion to Dismiss which were traversed by the State. Therefore, the trial court should not have granted Defendant’s Sworn Motion to Dismiss. State v. Pettis, 397 So.2d 1150 (Fla. 5th DCA 1981); State v. Alvarez, 403 So.2d 1143 (Fla. 2d DCA 1981); State v. Oberholtzer, 411 So.2d 376 (Fla. 4th DCA 1982); State v. Wall, 445 So.2d 646 (Fla. 2d DCA 1984).
DONE AND ORDERED this 4th day of January, 1988.